UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: February 28 Date of reporting period:February 28, 2013 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: THESIS FLEXIBLE FUND Class A (TFLEX) ANNUAL REPORT February 28, 2013 Thesis Flexible Fund a series of the Investment Managers Series Trust Table of Contents Shareholder Letter 1 Fund Performance 4 Schedule of Investments 5 Statement of Assets and Liabilities 9 Statement of Operations 10 Statements of Changes in Net Assets 11 Statement of Cash Flows 12 Financial Highlights 13 Notes to Financial Statements 14 Report of Independent Registered Public Accounting Firm 20 Supplemental Information 21 Expense Example 25 This report and the financial statements contained herein are provided for the general information of the shareholders of the Thesis Flexible Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus, which includes information regarding the Fund’s risks, objectives, fees and expenses, experience of its management and other information. www.thesisfundmanagement.com Thesis Fund Management, LLC 420 Lexington Avenue, 30th Floor New York, NY 10170 +1 (888) 467-2300 www.ThesisFundManagement.com Dear Fellow Shareholders: Our job, as stewards of your capital, has two facets: the first is to worry about, and try to sidestep, the risks that confront all investors and, second, to try to find investments that, by our assessment, have a ‘high probability’ outcome due to their current valuation and where we think those valuations are going (both long and short).Informing our view on that very task is the investing environment in which we find ourselves. In our last letter to shareholders we wrote about the impact that central bankers were having on the price of risk assets with respect to monetary policy decisions: If global central bankers were hoping that keeping interest rates low and facilitating global liquidity was going to drive a renewed interest in risk assets, it’s working. Global equity markets are up in 2012 and interest rates in the most ‘at risk’ developed markets (e.g. Spain and Italy) have come off their earlier highs. Paradoxically, this is good news for short-selling, global, value investors on the prowl for cheap assets. As is typical for big moves in equity markets, not all stocks are treated equally. While equity markets are up appreciably, there is a world of cheap stocks of companies with real businesses that have been left behind in this rally for reasons of ‘fashion’ – wrong country, market capitalization, time of the cycle, etc. At the same time there are many businesses whose stocks have been elevated to levels that aren’t consistent with their future economic value. This is exactly the type of environment that provides plenty of investment opportunities for both sides of our portfolio – the long and short book. The movement of capital to risk assets proved a significant boon to our long portfolio since the writing of the last letter, which can be found in our semi-annual report, while providing a stiff headwind for our short portfolio. We ended 2012 with a positive return while maintaining low exposure to the market. Thus far in 2013, our portfolio, almost identical to the latter half of calendar 2012 (our long investments don’t change much), and ongoing conservative posture, has proven to be downright lackluster. That said, as I mentioned in the first paragraph of the letter, our job is to find a small number of high probability investments, long and short, that we feel provide an attractive tradeoff between risk and reward and let those investment theses play out – without regard for the earth’s rotation around the sun. Said differently, we don’t have control over whether our investments are going to cooperate in conjunction with the turning of the page for a calendar month, quarter, or year but only that, at the individual security level, each provides a sufficiently attractive risk/reward relationship. Moreover, as mentioned in the first paragraph as well, we are mindful of the risks facing investors and global capital markets: U.S. sequester, elimination of QE, debt downgrades, global monetary policy, destabilization of the Korean peninsula (possibly spreading MUCH further), slowing earnings, etc. It’s like the investors’ version of Dorothy’s concerns in the Wizard of Oz - “Lions, tigers and bears. Oh my!” Thesis Fund Management, LLC 420 Lexington Avenue, 30th Floor New York, NY 10170 +1 (888) 467-2300 www.ThesisFundManagement.com Price is What You Pay, Value is What You Get It is our goal to generate attractive, risk-adjusted returns while being mindful of the security, portfolio, and macro-level risks that exist in the world.We hope to be the part of our investors’ portfolios that is concerned with, and addresses, the risks that investors face.To repeat a Ben Graham lesson that has often been repeated in these letters: “price is what you pay, value is what you get.”We are very mindful of the value that we get and we fear that, from what we observe happening around us, that not many people are, in fact, mindful of the ‘value’ that they are getting as they buy securities or ‘the market’. On the topic of markets, while markets seem to have rallied, if one digs just below the surface of the indices what becomes readily apparent is that the parts of the market that have done best are industries like utilities, consumer staples, and healthcare-related companies.Why?Because these are the industries that pay very high dividends and investors are increasingly concerned about their bond exposure. As a consequence, these investors seem to be replacing bond market risk with equity market risk as they pursue stocks that have been paying dividends that are equal, or higher, than many bond yields.What we see today are many businesses trading at overly exuberant valuations as money flows into mutual funds or ETFs whose sole mandate is to buy dividend income securities.See Clorox, ConAgra Foods, Hormel, Kroger, etc. for reference.These are all fine businesses but as many of you have heard us say, we believe that more important than the notion of ‘good businesses’ versus ‘bad businesses’ is the notion of ‘good prices’ versus ‘bad prices’ and we believe that there are many parts of ‘the market’ trading at very bad prices. At the same time, many segments of the market, considered by some to be the canaries in the coal mine are flashing much more ominous signals.Transports, financials and technology have not, to any great measure, participated in this rally.It’s not just that they haven’t participated – they haven’t participated, in many cases, for sound, fundamental reasons – their businesses are starting to sputter or management is talking about having visibility, based on current facts, to a slowdown.Additionally, copper trades at one-year lows, which is also a troubling sign for the prospects of global economies.We recognize that the world has gotten better but those improvements seem to have plateaued for now. Thesis Fund Management, LLC 420 Lexington Avenue, 30th Floor New York, NY 10170 +1 (888) 467-2300 www.ThesisFundManagement.com Our Portfolio As mentioned in our semi-annual report letter to shareholders, AIG (NYSE: AIG) has been, and continues to be, one of our largest investments and contributors to performance.Our exposure to the company comes mostly through the ownership of TARP warrants that were issued by the company to the federal government during the credit crisis.As we have written before, it is a stock that trades at a significant discount to the Company’s book value and the warrants that we own don’t expire until the year 2021.That gives us a nice, long time to for the stock to be re-valued to what we view as a more reasonable valuation. Another big contributor to performance has been Howard Hughes Corporation (NYSE: HHC). Howard Hughes is a real estate company with significant holdings of master planned communities, such as Summerlin in Las Vegas or The Woodlands in Houston, as well as shopping centers ranging from the South Street Seaport here in New York to Ward Centers in Honolulu.They also hold an eclectic mix of development assets, such as parking lots and air rights (the space above a building,) that have tremendous development potential.When we started buying the stock, the market didn’t seem to be valuing the real estate assets appropriately and has really only begun to do so. Las Vegas Sands (NYSE: LVS) is yet another example of an investment that began with the balance sheet and our view of asset values.When we initiated our position the stock was trading at then-recent lows, largely as a result of investors being concerned about the impact of a slowing China on their very important Macau business.While this was of interest, we recognized that the value derived from the company has to do with the sum of its constituent parts if monetized as three separate businesses: a) mall REIT, b) lodging REIT and c) gaming company.At the time we began to build our position, we were of the view that net asset value was somewhere closer to double where the stock was then trading. So much has been made about how bad the U.S. auto industry has been that, to many, it’s not conceivable that we could have found gold under the hood of General Motors (NYSE:GM).Well, we have, as the TARP warrants that we own (NYSE: GM.WTB) have been one of our biggest contributors since we last wrote you.What we saw was a significantly improved balance sheet, a better credit and financing environment in the United States, and the oldest age of fleet on record that we believed (and still do) would drive sales of their products in the United States.We are mindful of a still-healing global marketplace, especially Western Europe, but we felt that risk was sufficiently priced into the stock. Thesis Fund Management, LLC 420 Lexington Avenue, 30th Floor New York, NY 10170 +1 (888) 467-2300 www.ThesisFundManagement.com Investments that detracted significantly from performance include dELiA’s Corp (NASDAQ: DLIA), Promotora de Informaciones also known as Prisa (MCE: PRS) that we own through the ADRs (NYSE: PRIS.B), Apple Inc. (NASDAQ: AAPL) and much of our short portfolio. As for dELiA’s, the original investment thesis was that the company was trading very near to the cash on its balance sheet and we were getting the business (almost) for free.This provided a great call option on the management team executing their business plan and for the market to value the business as a healthy, robust retailer.While the company has been executing well, the market has not valued the stock accordingly and there has since been turnover in management.They have also recently announced the potential sale of a non-core operating division.We continue to own the stock as we believe that the sale of Alloy, their non-core asset, will highlight the value of the company as well as reinforce their balance sheet for growth. Prisa has tremendous asset value as the dominant global media company in Spanish and Portuguese-speaking markets. We have been taking advantage of continued concerns about the health of the Spanish economy to build our position.It is worth noting that the company earns a significant portion of their pre-tax income from their South American properties that have no Spanish exposure whatsoever.Moreover they have been navigating the slowdown in their home markets admirably.Lastly, there is a very significant arbitrage in owning the B shares which convert to A shares over the coming quarters. Besides being one of the globe’s dominant brands, we also view AAPL as a company whose stock now trades more on emotion, and noise, than on fundamentals or with any regard to valuation.Besides being compellingly cheap (the common thread of our portfolio) on any relevant metric of valuation, Apple presents to us a company that is valued as if it were nothing but a hardware manufacturer, such as Nokia or Ericsson, but its ecosystem and software make it so much more.The market’s concerns about Apple seem to be focused on screen size as many point to Samsung’s Galaxy SIII stealing of market share.Two important points – Apple, as the creator of the touch screen, smartphone marketplace had nowhere to go but down with respect to market share and as far as I know Apple can have glass cut to any size to better adapt to consumers’ evolving tastes for screen size.Apple’s end-to-end ecosystem is still the best in the industry and its after-sales support (Genius Bar and phone centers) is second to no one.In our opinion, these are two of the most important piece of Apple’s defensible moat, yet are rarely discussed.They have new product introductions over the next year as catalysts for the stock and the capacity for a significant increase in dividend as their balance sheet is fortress-like. Thesis Fund Management, LLC 420 Lexington Avenue, 30th Floor New York, NY 10170 +1 (888) 467-2300 www.ThesisFundManagement.com Our short portfolio has been a source of frustration as we have been getting the analysis correct and still suffering the bleed up in global markets.Said differently, as is often the case in a raging bull market, our short portfolio is costing us return.I have watched the stocks of companies that we are short rally on earnings misses and downwards earnings guidance.As analysts of businesses and industries this is very frustrating but also par for the course given the animal spirits in this tape. We continue to sit on a lot of cash and remain conservatively positioned as we would prefer to take advantage, as we did in the 2011 sell-off, of the old market saw – “be fearful when others are greedy and greedy when others are fearful”.That discipline drove our outsized returns from the October 2011 lows and we continue to subscribe to the importance of investing discipline.Invest wisely and thank you for your continued support. Stephen Roseman Portfolio Manager Foreign investments present additional risks due to currency fluctuations, economic and political factors, lower liquidity and other factors. There are also risks associated with small and mid‐capitalization issues such as market illiquidity and greater market volatility than larger capitalization issues. Short sales are speculative transactions and involve special risks, including that the fund’s losses are potentially unlimited. Thesis Flexible Fund FUND PERFORMANCE at February 28, 2013 This graph compares a hypothetical $10,000 investment in the Fund, made at its inception with a similar investment in the HFRX Equity Hedge Index, HFRX Equity Hedge: Fundamental Value Index, and the S&P 500® Index. The HFRX Equity Hedge Index maintains positions both long and short in primarily equity and equity derivative securities.Equity Hedge managers would typically maintain at least 50%, and may in some cases be substantially entirely invested in equities, both long and short. The HFRX Equity Hedge: Fundamental Value Index focuses on equities which currently generate high cash flow, but trade at discounted valuation multiples, possibly as a result of limited anticipated growth prospects or generally out of favor conditions, which may be specific to sector or specific holding. The S&P 500® Index is a market weighted index composed of 500 large capitalization companies. These indices do not reflect expenses, fees or sales charge, which would lower performance.These indices are unmanaged and it is not possible to invest in an index. Total Returns as of February 28, 2013 3 Months 1 Year Since Inception* (3/1/10) Thesis Flexible Fund - With Sales Load -9.65% -7.02% -3.80% -At NAV -4.12% -1.37% -1.88% HFRX Equity Hedge Index 4.31% 5.15% -1.23% HFRX Equity Hedge Fundamental Value Index 4.92% 9.29% -2.33% S&P 500® Index 7.58% 13.46% 13.13% *Annualized. The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted. The most recent month end performance may be obtained by calling 1-877-7THESIS or by visiting www.thesisfundmanagement.com. Gross and Net Expense Ratios for the Fund are 9.60% and 4.03% which are the amounts stated in the current Prospectus dated May 31, 2012. The Advisor’s contractual agreement to waive its fees and/or absorb expenses is in effect until June 30, 2013 (when it will automatically renew for an additional one year period). As of May 31, 2012, the Fund’s returns reflect payment of the maximum sales charge of 5.75%.Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. Shares redeemed within 60 days of purchase will be charged 2.00% redemption fee.The Advisor has waived fees or expenses; absent such waivers, the Fund’s returns would have been lower. Thesis Flexible Fund SCHEDULE OF INVESTMENTS As of February 28, 2013 Number of Shares Value COMMON STOCKS – 66.1% COMMUNICATIONS – 16.0% Liberty Ventures1 $ Parkervision, Inc.* Primus Telecommunications Group, Inc.1 Promotora de Informaciones S.A. - Class B - ADR*1 Vodafone Group PLC - ADR 444,663 CONSUMER, CYCLICAL – 35.0% Abercrombie & Fitch Co. - Class A1 Carmike Cinemas, Inc.* Deckers Outdoor Corp.*1 dELiA*s, Inc.*1 Exide Technologies* Fiat S.p.A.* hhgregg, Inc.* Las Vegas Sands Corp.1 Pacific Sunwear of California, Inc.*1 PEP Boys-Manny Moe & Jack1 Staples, Inc.1 973,972 CONSUMER, NON-CYCLICAL – 0.4% LECG Corp.* ENERGY – 6.8% Chesapeake Energy Corp.1 Murphy Oil Corp.1 190,144 FINANCIAL – 7.9% Howard Hughes Corp.*1 Sherborne Investors Guernsey A Ltd. 218,257 TOTAL COMMON STOCKS (Cost $1,740,964) Number of Contracts PURCHASED OPTIONS CONTRACTS – 5.2% CALL OPTIONS – 5.2% Apple, Inc. 29 Exercise Price: $500, Expiration Date: January 18, 2014* DIRECTV - Class A Exercise Price: $50, Expiration Date: January 18, 2014* Thesis Flexible Fund SCHEDULE OF INVESTMENTS - Continued As of February 28, 2013 Number of Contracts Value PURCHASED OPTIONS CONTRACTS (Continued) CALL OPTIONS (Continued) Google, Inc. - Class A 2 Exercise Price: $650, Expiration Date: January 18, 2014* $ TOTAL PURCHASED OPTIONS CONTRACTS (Cost $161,043) WARRANTS – 16.8% American International Group, Inc. Exercise Price: $45, Expiration Date: January 19, 2021*1 General Motors Co. Exercise Price: $18, Expiration Date: July 10, 2019*1 JPMorgan Chase & Co. Exercise Price: $42, Expiration Date: October 28, 2018*1 TOTAL WARRANTS (Cost $374,640) Number of Shares SHORT-TERM INVESTMENTS – 49.0% Fidelity Institutional Money Market, 0.11%1,2 Principal Amount $ UMB Money Market Fiduciary, 0.01%2 TOTAL SHORT-TERM INVESTMENTS (Cost $1,361,665) TOTAL INVESTMENTS – 137.1% (Cost $3,638,312) Liabilities in Excess of Other Assets – (37.1)% ) TOTAL NET ASSETS – 100.0% $ Number of Shares SECURITIES SOLD SHORT – (49.4)% COMMON STOCKS – (35.5)% COMMUNICATIONS – (8.1)% ) Amazon.com, Inc.* ) ) Netflix, Inc.* ) ) Thesis Flexible Fund SCHEDULE OF INVESTMENTS - Continued As of February 28, 2013 Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) CONSUMER, CYCLICAL – (14.9)% ) Arctic Cat, Inc.* $ ) ) AutoZone, Inc.* ) ) Buffalo Wild Wings, Inc.* ) ) Chipotle Mexican Grill, Inc.* ) ) Kohl's Corp. ) ) Lululemon Athletica, Inc.* ) ) PetMed Express, Inc. ) ) Saks, Inc.* ) ) Starbucks Corp. ) ) Thor Industries, Inc. ) ) Tiffany & Co. ) ) TJX Cos., Inc. ) ) Under Armour, Inc. - Class A* ) ) CONSUMER, NON-CYCLICAL – (4.4)% ) Align Technology, Inc.* ) ) Herbalife Ltd. ) ) Nature's Sunshine Products, Inc. ) ) ENERGY – (0.2)% ) InterOil Corp.* ) FINANCIAL – (6.7)% ) Macerich Co. - REIT ) ) Simon Property Group, Inc. - REIT ) ) Taubman Centers, Inc. - REIT ) ) TECHNOLOGY – (1.2)% ) Salesforce.com, Inc.* ) TOTAL COMMON STOCKS (Proceeds $969,076) ) EXCHANGE-TRADED FUNDS – (13.9)% ) iShares Russell 2000 Index Fund ) ) SPDR Gold Shares ETF* ) ) SPDR S&P rust ) TOTAL EXCHANGE-TRADED FUNDS (Proceeds $387,488) ) TOTAL SECURITIES SOLD SHORT (Proceeds $1,356,564) $ ) Thesis Flexible Fund SCHEDULE OF INVESTMENTS - Continued As of February 28, 2013 ADR – American Depositary Receipt ETF – Exchange-Traded Fund PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 All or a portion of this security is held as collateral for securities sold short.The aggregate value of segregated securities is $2,082,123. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. Thesis Flexible Fund SUMMARY OF INVESTMENTS As of February 28, 2013 Security Type/Sector Percent of Total Net Assets Common Stocks Consumer, Cyclical 35.0% Communications 16.0% Financial 7.9% Energy 6.8% Consumer, Non-cyclical 0.4% Total Common Stocks 66.1% Short-Term Investments 49.0% Warrants 16.8% Purchased Options Contracts 5.2% Total Investments 137.1% Liabilities in Excess of Other Assets (37.1)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. Thesis Flexible Fund STATEMENT OF ASSETS AND LIABILITIES As of February 28, 2013 Assets: Investments, at value (cost $3,102,629) $ Purchased options contracts, at value (cost $161,043) Warrants, at value (cost $374,640) Cash deposited with broker for securities sold short and written options contracts Receivables: Investment securities sold Dividends and interest Advisor Prepaid expenses Total assets Liabilities: Securities sold short, at value (proceeds $1,356,564) Payables: Investment securities purchased Open foreign currency contracts 12 Distribution fees (Note 6) Auditing fees Fund accounting fees Administration fees Transfer agent fees and expenses Interest expense and dividends on securities sold short Custody fees Chief Compliance Officer fees Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income (loss) - Accumulated net realized loss on investments, foreign currency transactions, options contracts, securities sold short and warrants ) Net unrealized appreciation (depreciation) on: Investments Foreign currency translations ) Purchased options contracts ) Securities sold short ) Warrants Net Assets $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price $ Maximum sales charge (5.75%* of offering price) Maximum public offering price per share** $ * On sales of $25,000 or more, the sales charge will be reduced. ** Class A Shares of the Fund are subject to a Contingent Deferred Sales Charge ("CDSC") of 1% on certain redemptions of Class A Shares made within one year of purchase. Thesis Flexible Fund STATEMENT OF OPERATIONS For the Year Ended February 28, 2013 Investment Income: Dividends (net of foreign withholding taxes of $1,687) $ Interest Total investment income Expenses: Advisory fees Administration fees Fund accounting fees Transfer agent fees and expenses Interest expense Custody fees Registration fees Legal fees Auditing fees Dividends on securities sold short (Note 2) Chief Compliance Officer fees Distribution fees (Note 6) Shareholder reporting fees Trustees' fees and expenses Miscellaneous Insurance fees Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment loss ) Realized and Unrealized Gain (Loss) on Investments, Foreign Currency, Options Contracts, Securities Sold Short and Warrants: Net realized gain (loss) on: Investments Foreign currency transactions ) Purchased options contracts ) Securities sold short ) Warrants Written options contracts Net realized loss ) Net change in unrealized appreciation/depreciation on: Investments ) Foreign currency translations ) Purchased options contracts ) Securities sold short Warrants Written options contracts ) Net change in unrealized appreciation/depreciation Net realized and unrealized gain on investments, foreign currency, options contracts, securities sold short and warrants Net Decrease in Net Assets from Operations $ ) Thesis Flexible Fund STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended For the Year Ended February 28, 2013 February 29, 2012 Increase (Decrease) in Net Assets from: Operations: Net investment loss $ ) $ ) Net realized loss on investments, foreign currency transactions, options contracts, securities sold short and warrants ) ) Net change in unrealized appreciation/depreciation on investments, foreign currency translations, options contracts, securities sold short and warrants ) Net decrease in net assets resulting from operations ) ) Distributions to Shareholders: From net realized gain - ) Total distributions - ) Capital Transactions: Net proceeds from shares sold Reinvestment of distributions - Cost of shares redeemed1 ) ) Net decrease in net assets from capital transactions ) ) Total decrease in net assets ) ) Net Assets: Beginning of year End of year $ $ Accumulated net investment income (loss) $
